Citation Nr: 1446484	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-13 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, spondylosis, and degenerative disc disease of the lumbar spine (a back disability), to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for multiple explosion residuals, including headaches, traumatic brain injury (TBI) residuals, and scar residuals of the bilateral upper and lower extremities and face.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1967 to November 1970, and from November 1972 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and Muskogee, Oklahoma, respectively.  Jurisdiction over this claim is currently with the RO in New Orleans, Louisiana.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In August 2014, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the Virtual VA system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the claims of service connection for a back disability and multiple explosion residuals.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

At the outset, the Board notes that the Veteran is in receipt of the Bronze Star Medal and the Combat Infantryman Badge.  As such, as a combat veteran, the Veteran's lay evidence of in-service incurrence of injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002).  

Service Connection for a Back Disability

The Veteran contends that he made multiple jumps from a plane as a parachutist in service, which has resulted in the current back disability.  In the alternative, the Veteran asserts that the current back disability is caused by (secondary to) the service-connected right knee disability.  See 38 C.F.R. § 3.310 (2013). 

In this case, the Veteran was afforded VA examinations of the back in January 2012 and April 2012.  The nurse practitioner, who conducted both VA examinations, opined that the back disability is less likely than not caused by, or due to, military service; however, the VA nurse practitioner did not discuss the significance of the Veteran's reports of multiple jumps from a plane as a parachutist during service, and the effect, if any, on the current back disability.  In the April 2012 VA examination report, the VA examiner also opined that the back disability is less likely than not caused by, or due to, the service-connected right knee disability.  These terms ("not caused by or due to") do not encompass the question of aggravation (permanent worsening in severity beyond a normal progression).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).

For the above reasons, the Board finds that a remand for an addendum medical opinion from a VA examiner, preferably with expertise in orthopedic surgery, is necessary to assist in determining the etiology of the back disability.

Service Connection for Multiple Explosion Residuals

The Veteran contends that he experienced multiple explosions in service, including blast from a bomb, an improvised explosive device (IED), and mortar and grenade explosions.  Specifically, he contends that he lost consciousness when he fell from the blast of a bomb in March 1969.  The Veteran reports that since then he has experienced headaches and scar residuals of the bilateral upper and lower extremities and face.

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

While the Veteran did receive multiple VA examinations, the examinations only addressed the issues of service connection for a back disability and scars.  The VA examinations did not encompass the full range of multiple explosion residuals, including TBI.  

VA regulations regarding the handling of TBI claims were revised in September 2008.  See 38 CFR § 4.124a (2013); 73 Fed. Reg. 54693 -54708 (Sept. 23, 2008).  In October 2008, VA also revised the TBI examination guidelines.  The revised regulations provide for three main areas of dysfunction that may result from a TBI and have profound effects on functioning, including cognitive, emotional/ behavioral, and physical dysfunction, each of which may require evaluation.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  In light of the recharacterization of the issue on appeal and the evidence of in-service injuries due to multiple explosions, a VA TBI examination is necessary in order to fairly decide this issue.  38 C.F.R. § 3.327 (2013); Veterans Benefits Administration (VBA) Fast Letter 08-34; VBA Fast Letter 08-36; VBA Training Letter 09-01; McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1. Other than the nurse practitioner who conducted the January and April 2012 VA examinations, request that a physician with expertise in orthopedic surgery review the claims file and provide an addendum medical opinion.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the back disability, to include degenerative joint disease, spondylosis, and degenerative disc disease of the lumbar spine, had its onset in service or is otherwise related to service, including back strain and multiple parachute jumps?

b) Is it at least as likely as not (50 percent probability or greater) that the back disability, to include degenerative joint disease, spondylosis, and degenerative disc disease of the lumbar spine, is caused by the service-connected right knee disability?

c) If not caused by the service-connected right knee disability, is it at least as likely as not (50 percent probability or greater) that the back disability, to include degenerative joint disease, spondylosis, and degenerative disc disease of the lumbar spine, is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected right knee disability?  If the VA physician opines that the back disability is aggravated by the service-connected right knee disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In rendering the opinion requested in paragraph a), the VA examiner should assume that the Veteran sustained a back strain in service and experienced multiple jumps from a plane as a parachutist in service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. Schedule a VA examination for the purpose of ascertaining whether the Veteran has any current residuals of multiple explosions, including a traumatic brain injury (TBI), sustained in service.  This may require multiple examinations to examine each area of dysfunction that may have resulted from the in-service multiple explosions. 

The current Compensation and Pension Examination TBI Examination Guidelines should be followed.  All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history request took place should be included in the report of the examiner.

Based upon a review of the record, history of the Veteran, and clinical findings, the VA examiner should offer the following findings and opinions:

a) Identify all residual symptoms and disabilities (including all subjective complaints, such as headaches and scar residuals) that are determined to be related to any and all in-service injuries, including in-service explosions, reported by the Veteran.

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's impairment(s) and current symptomatology are related to a TBI incurred during active service and/or multiple explosions experienced during active service?

In rendering the opinions requested, assume that the Veteran experienced multiple explosions as a combat veteran.  Specifically, assume that the Veteran experienced a loss of consciousness from a bomb explosion in March 1969.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims for service connection for a back disability and multiple explosion residuals, in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


